Citation Nr: 1119969	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  07-08 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a left knee disability to include arthritis.

2. Entitlement to service connection for a right elbow disability to include arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel



INTRODUCTION

The Veteran had active service in the Army from September 1968 to April 1970.  The Veteran subsequently served in the Army National Guard of Indiana.

This matter arises before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In October 2007, the Veteran testified at a personal hearing before a Decision Review Officer at the RO.  The transcript of the hearing is associated with the claims file and has been reviewed.

In August 2009, the issues on appeal were remanded by the Board for additional development.  That decision also addressed the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  The Board denied the issue of entitlement to service connection for hearing loss in the left ear and remanded the issues of entitlement to service connection for hearing loss in the right ear and tinnitus.  Service connection for hearing loss in the right ear and tinnitus was granted by the RO in a February 2011 rating decision.  


FINDINGS OF FACT

1. The Veteran has been notified of the evidence necessary to substantiate his claim, and all relevant evidence necessary for an equitable disposition of this appeal has been obtained.

2. The competent evidence of record does not show that a left knee disability was incurred in service, manifested within one year after service or was otherwise related to service.  

3. The competent evidence of record does not show that a right elbow disability was incurred in service, manifested within one year after service or was otherwise related to service.  


CONCLUSIONS OF LAW

1. A left knee disability, including arthritis, was not incurred in or aggravated by service; nor may it be presumed to be incurred therein.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2. A right elbow disability, including arthritis, was not incurred in or aggravated by service; nor may it be presumed to be incurred therein.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in January 2006 that addressed the notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  The appellant was also asked to submit evidence and/or information in his possession to the AOJ.

A March 2006 letter was also sent prior to the initial AOJ decision and included the notice provisions pertaining to how VA assigns disability ratings and effective dates as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, DD Form 214, personnel records and VA medical records.  The Veteran was provided an opportunity to set forth his contentions during the hearing at the RO before a Decision Review Officer (DRO).  A VA opinion with respect to the issues on appeal was obtained in January 2010.  38 C.F.R. § 3.159(c)(4). To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA opinion obtained in this case was sufficient, as it was predicated on a full reading of the Veteran's service and post-service VA medical records.  It considers all of the pertinent evidence of record, the statements of the appellant, and provides an explanation for the opinion stated.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Furthermore, as the examiner provided a rationale for the opinion, the Board finds the VA examination probative.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).  

The Board notes that in the August 2009 Remand, the Board requested that the National Guard records be obtained.  The personnel records from the National Guard were obtained and associated with the claims file.  The Board finds that additional efforts to obtain all the National Guard record are not necessary because the Veteran has not alleged that an injury occurred while in the National Guard.  The only assertion was that the Veteran may have been exposed to acoustic trauma in the National Guard.  As the Veteran was granted service connection for hearing loss and tinnitus, the Board finds that further efforts to obtain additional National Guard records are not necessary.  The Board further finds that the RO substantially complied with its August 2009 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

SERVICE CONNECTION

In this case, the Veteran contends that a left knee and right elbow disability should be service connected.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  

To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and a chronic disease such as arthritis manifests to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

When a Veteran has engaged in combat with the enemy in active service during a period of war, campaign or expedition, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions or hardships of such service notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 1154(b).  However, competent evidence of a current disability and of a link between the current disability and service is still required despite the evidentiary effect of 38 U.S.C.A. § 1154(b).  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995); see also Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In this case, the service treatment records show that the Veteran reported that he had swollen and painful joints and arthritis on the June 1968 pre-induction report of medical history.  He also reported that he did not have a painful, trick or locked elbow or a trick or locked knee.  In the portion of the report for physician's summary and elaboration of all pertinent data, it is noted that the Veteran reported having arthritis of the elbows that was questionably verified in 1967 with no recent treatment and no current difficulty.  In the June 1968 pre-induction examination, the Veteran's upper and lower extremities were clinically evaluated as normal.

Service treatment records show that the Veteran reported in September 1968 that he had a sore shoulder and swelling of the right hand.  The Veteran reported that he had a history of painful right shoulder, elbow, and wrist since age 12 when he broke his collarbone.  The examiner noted an impression of arthralgias.  The Veteran reported that he had arthritis in the right arm and it was noted that it was not documented.  Approximately one week later, after reviewing test results, an impression of joint pains with questionable cause was noted with the explanation that no evidence of inflammatory process was found.  In November 1968, the Veteran presented for treatment with a complaint of burning sensation in his right elbow. 

On February 17, 1969, the Veteran reported that he fell from a truck landing on his left elbow the day before.  There was pain, swelling and limited motion.  He was treated with a sling and wrap.  In a February 1969 x-ray it was noted that the Veteran fell from a truck landing on his left elbow; the x-ray was negative for fracture.  In subsequent records in February 1969, the Veteran continued to have swelling in the elbow.  A treatment note later that month revealed that the swelling of the left elbow was gone, but the Veteran still experienced some pain in the extreme ranges of flexion or extreme abduction.  In July 1969, the Veteran reported that he had pain in the left elbow and shoulder with no injury.  

In the separation documents, in June 1970, the Veteran reported that he did not have a trick or locked knee and that he did not have a painful, trick or locked elbow.  He reported that he had swollen and painful joints and arthritis or rheumatism.  In the June 1970 separation examination, the Veteran's upper and lower extremities were clinically evaluated as normal.  

In the October 2007 hearing at the RO, the Veteran testified that he was a gunner in Vietnam and rode APCs (armored personnel carriers).  The Veteran indicated that they rode on top of the carrier.  He described that on one occasion they had stopped and were securing the road.  When they were going to move out, the Veteran put his machine gun on top and climbed up the back of the APC.  As he bent over to pick up the machine gun, the driver took off and the Veteran did a flip off the back of the APC with his machine gun.  He testified that he went to the aid station and they told him he dislocated his right elbow and left knee.  He testified that they wrapped him in ace bandages and he was sent back to his unit.  

In this case, the Board acknowledges the Veteran's service in Vietnam and that he is in receipt of the Bronze Star Medal for Heroism.  The personnel records in 1969 describe incidents sufficient to prove that the Veteran engaged in combat.  As such, regarding the incident in service, the Board accepts the Veteran's account of the fall from the APC in February 1969.  See 38 U.S.C.A. § 1154(b).  

Left Knee

Regarding the left knee, January 2005 VA records show that the Veteran sought emergency care for left knee pain for 3 days after no apparent injury.  It was noted that the Veteran had complaints of popping and pain in his left knee on range of motion for several years.  Physical examination revealed mild joint effusion without cellulitis; it was not hot or tender.  He was diagnosed with degenerative joint disease of the left knee. 

In the January 2010 VA Compensation and Pension Examination, a VA attending physician reviewed the claims file and medical records and physically examined the Veteran.  The physician noted that the date of onset of the left knee condition was 1969.  The physician noted that the Veteran was in combat in Vietnam as a gunner.  He noted that the Veteran was bending over to pick up a machine gun on the top of an APC and the driver accelerated and the Veteran was thrown off the back of the vehicle.  The fall was approximately 5 feet.  The Veteran indicated that he suffered a dislocation of the knee.  He reported that he was seen at the aid station, was treated with an ace bandage and released to return to combat duty.  The Veteran noted that he did more guard type duty while he recovered.  The Veteran reported that the pain became progressively worse in his knee since 1969.  A January 2010 x-ray of the knee revealed a normal left knee and no osseous or particular abnormalities were noted.    After physical examination, the Veteran was diagnosed with a left knee traumatic injury per history.  The examiner found that there was insufficient clinically objective medical evidence to warrant a diagnosis of an acute or chronic left knee disability.  The VA physician concluded that a left knee disability was less likely as not (less than 50/50 probability) caused by or related to service.  The rationale was that there was not adequate evidence of a chronic left knee disorder caused by military service because the physician was not able to identify objective medical evidence of a left knee condition in the service records or in the treatment records after separation from service.  Further, the physician explained that there was no medical documentation in the evidence of record that was sufficient to provide a nexus of connection between the claimed joint conditions in service and the current claimed conditions.  

In this case, there is conflicting evidence as to whether there is a current diagnosis of a left knee disability.  The 2005 VA treatment records show degenerative joint disease of the left knee, but the January 2010 VA examination does not show an acute or chronic disability.  In the VA examination, an x-ray was performed that revealed a normal left knee.  In 2005, the evidence of record does not show that an x-ray was performed.  There is no x-ray evidence of a disability in the remaining VA treatment records.  

As there appears to be a diagnosis of a disability in the 2005 VA treatment records, the Board will afford the Veteran the benefit of the doubt.  The Board notes that the requirement that there be evidence of a current disability in a service connection claim may be satisfied by evidence showing that the Veteran had such a disability at the time he filed claim for compensation or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  For purposes of this decision, the Board finds that a left knee disability was diagnosed in 2005.  Therefore, there is evidence of a current left knee disability.  

Regardless of whether there is a current diagnosis, the Board finds that service connection is not warranted.  Although there was an injury in service, the service treatment records do not show a chronic disability in service.  Even after acknowledging that the fall occurred in service and the Veteran injured his left knee, the separation examination does not show a left knee disability.  In fact, the Veteran reported that he did not have a trick or locked knee in June 1970 and the Veteran's lower extremities were clinically evaluated as normal.  Therefore, even after affording the Veteran the benefit of the doubt, a chronic disability was not shown to have been incurred in service.  

The evidence of record also does not show that there was continuity of symptomatology since service.  Initially, the Board notes that the medical evidence does not show symptoms of or a diagnosis of degenerative joint disease of the left knee within one year after separation from service.  Therefore, service connection cannot be presumed.  See 38 C.F.R. §§ 3.307, 3.309.  

Further, the medical evidence of record does not show complaints of left knee pain until many years after service.  The Board acknowledges the Veteran's statements that he had experienced knee pain since service and in this regard, the Veteran is competent to report his symptoms and when they occur.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  Moreover, although lay persons are competent to describe any such symptomatology, they are not competent to provide a probative opinion concerning the appropriate diagnosis of the underlying conditions causing such complaints.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). See also 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, competent lay testimony may be rejected only if it is found to be mistaken or otherwise deemed not credible.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  Additionally, lay evidence cannot be deemed not credible solely due to the absence of contemporaneous medical evidence.  Buchanan, 451 F.3d at 1337.  

In this case, however, the lay statements concerning the onset of symptoms of his knee pain are contradicted by the remaining evidence of record.  The medical evidence of record does not show complaints of left knee pain until January 2005.  The Veteran was treated for various problems prior to 2005; however, he did not mention left knee pain.  In fact, in 2001, the Veteran reported right elbow pain, but did not mention that he had left knee pain.  Additionally, the Veteran's own statements in June 1970 that he did not have knee pain contradict his current statements that pain was present since service.  The Board finds that the inconsistent statements weigh against their credibility.  The Board also notes that at the time of the 1970 and 2001 statements, there was no reason for the Veteran to be less than forthright with his symptoms.  Further, this evidence does not show symptoms of left knee problems until many years after service.  This lapse in time weighs against the Veteran's claim.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  For these reasons, the Board finds the Veteran's assertions of continuity to be not credible. See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).

Moreover, the evidence of record does not show a nexus between the current left knee disability and service.  The VA treatment records in 2005 do not show an opinion regarding the etiology of the Veteran's left knee disability.  The VA examiner, however, noted that the Veteran had the incident in service, physically examined the Veteran and found that there wasn't a current disability that was related to service.  Without competent medical evidence linking the Veteran's disability to service, service connection is not warranted.

Besides the VA examination, there is no other opinion linking a left knee disability to service.  The only evidence of a nexus between the current disability and service is the Veteran's own statements.  While the Board acknowledges that a lay statement could, in certain circumstances, constitute competent nexus evidence, in the instant case, the Board finds that the question regarding the potential relationship between the Veteran's injuries in service and the current diagnosis to be complex in nature.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As such, the Board finds the Veteran's statements regarding a nexus between his current left knee disability and the incident in service to be of little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In summary, the Board has considered the evidence of record, the Veteran's statements and afforded the benefit of the doubt to the Veteran.  The evidence, however, does not show a chronic left knee disability in service, continuity of symptomatology or a nexus between the current disability and service.  As such, the Board finds that the evidence of record preponderates against the Veteran's claim for service connection.  Therefore, service connection for a left knee disability is denied.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Right Elbow

In January 2001 VA treatment records, the Veteran had complaints of right elbow pain.  Physical examination revealed right elbow pain to passive movement, no obvious effusion, no redness, or increased temperature.  There was no decrease in range of motion and no inflammation.  It was painful to touch and to passive movements.  There was a questionable nodule over the dorsal side of the 5 metacarpophalangeal.  A June 2001 x-ray of the right elbow revealed small exostosis off the distal humerus and an otherwise unremarkable right elbow.  In May 2007 VA treatment records, the Veteran reported left elbow pain.  

In the January 2010 VA Compensation and Pension Examination, a VA attending physician reviewed the claims file and medical records and physically examined the Veteran.  The physician noted that at entry into service, the Veteran noted that he had swollen and painful joints.  The physician noted that in June 1968, the Veteran asserted to have arthritis but, there was no recent treatment for arthritis.  The physician also considered that in February 1969, the Veteran fell from a truck and landed on his left elbow and x-rays were negative.  The physician also noted that in an internal medicine evaluation in September 1968, there was no evidence of an inflammatory process.  In June 2001 x-rays of the right elbow, the impression was a small exostosis off the distal humerus and an otherwise an unremarkable right elbow.  In January 2010 x-rays, there was a nondisplaced radial head fracture of indeterminate age.  

Upon interview of the Veteran, the examiner noted that the date of onset was 1969.  The physician noted that the Veteran was in combat in Vietnam as a gunner.  He noted that the Veteran was bending over to pick up a machine gun on the top of an APC and the driver accelerated and the Veteran was thrown off the back of the vehicle.  The fall was approximately 5 feet The Veteran indicated that he suffered a dislocation of the elbow.  He reported that he was seen at the aid station, was treated with an ace bandage and released to return to combat duty.  The Veteran noted that he did more guard type duty while he recovered.  The Veteran reported that the pain became progressively worse in his elbow since 1969.  After physical examination the Veteran was diagnosed with nondisplaced radial head fracture of indeterminate age.  

The examiner concluded that since 2005, there was radiographic evidence of a nondisplaced radial head fracture of indeterminate age.  He found that a right elbow disorder did not clearly and unmistakably exist prior to service because the medical record documented a history of arthritis of the elbow, but there did not appear to be any residuals at the time of induction into service.  Additionally, there was no further specification of the type of arthritis of the elbow.  The physician found that the word "arthritis" does not provide clear and unmistakable evidence of true synovial disease.  The VA physician concluded that a right elbow disability was less likely as not (less than 50/50 probability) caused by or related to service.  The rationale was that there was not adequate evidence of a chronic right elbow joint disorder that had its etiology in service.  The physician explained that there was not medical documentation present in the record review sufficient to provide an adequate nexus of connection between the claimed joint conditions in service and the current claimed conditions.  

As shown in the service treatment records, the Veteran reported that he had arthritis prior to service.  A veteran is presumed to be in sound condition when examined and accepted into service except for defects or disorders noted at entrance into service.  38 U.S.C.A.  § 1131; 38 C.F.R. § 3.304(b).  This presumption is rebutted where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  Id.  VA must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness.  Satterfield v. Nicholson, 20 Vet. App. 386 (2005); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004)(citations omitted); see also VAOPGCPREC 3-2003 (July 16, 2003)(69 Fed. Reg. 25178 (2004)).  

According to 38 C.F.R. § 3.304(b), the term "noted" means only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the veteran as medical history does not constitute a notation of such conditions; however, such reports will be considered together with all other material evidence in determining the question of when a disease or disability began.  38 C.F.R. § 3.304(b)(1).  Determinations of whether a condition existed prior to service should be "based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof." 38 C.F.R. § 3.304(b)(1); see also Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  

In this case, the Board finds that the evidence, as a whole, does not show that right elbow arthritis existed prior to service.  Although the evidence shows that the Veteran reported elbow arthritis, the VA examiner did not find that there were any residual symptoms of arthritis when the Veteran entered into service.  As the disability was not shown or noted in the physical examination of the Veteran when he entered into service, the Veteran is presumed sound when he entered service.  

As such, the Board will proceed with adjudication of a direct service connection claim.  As shown in the June 2001 x-ray of the right elbow, the Veteran had a small exostosis off the distal humerus and in 2005, there was radiographic evidence of a nondisplaced radial head fracture.  As such, the Board finds that there is a current diagnosis of a disability.  

Although there is a current diagnosis, the service treatment records do not show a chronic disability in service.  The Board notes that the service treatment records show that the left elbow was injured in the fall off the APC, not the right elbow as alleged by the Veteran.  There were also complaints of right elbow pain in service beginning in September 1968.  The Veteran was treated for pain in his right shoulder, elbow and wrist.  However, the separation examination does not show a right elbow disability.  In fact, the Veteran reported that he did not have a painful, trick or locked elbow in June 1970 and his upper extremities were clinically evaluated as normal.  Therefore, although there were complaints of right elbow pain in service, a chronic disability was not shown to have been incurred in service.  

The evidence of record also does not show that there was continuity of symptomatology since service.  Initially, the Board notes that the medical evidence does not show symptoms of or a diagnosis of arthritis in the right elbow until many years after separation from service.  Therefore, service connection cannot be presumed.  See 38 C.F.R. §§ 3.307, 3.309.

Further, after service, the medical evidence of record does not show complaints of right elbow pain until 2001, many years after service.  The Board acknowledges the Veteran's statements that he had experienced elbow pain since service and in this regard, the Veteran is competent to report his symptoms and when they occur.  See Charles, supra.  The Veteran is competent to describe any such symptomatology, but is not competent to provide a probative opinion concerning the appropriate diagnosis of the underlying conditions causing such complaints.  Davidson, supra.  Further, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence and competent lay testimony may be rejected only if it is found to be mistaken or otherwise deemed not credible.  Buchanan, supra.  Lay evidence cannot be deemed not credible solely due to the absence of contemporaneous medical evidence.  Buchanan, 451 F.3d at 1337.  

In this case, the lay statements concerning the onset of symptoms of his right elbow pain are contradicted by the remaining evidence of record.  The medical evidence of record does not show complaints of elbow pain until 2001.  Further, the Veteran's own statements in the separation examination that he did not have a painful elbow contradict his current statements that pain was present since service.  The Board finds that these inconsistent statements weigh against their credibility.  Further, the lapse in time between discharge from service and the current complaints of pain weighs against the Veteran's claim for service connection.  See Maxon, supra.  For these reasons, the Board finds the Veteran's assertions of continuity to be not credible. 

Lastly, the evidence of record does not show a nexus between the current right elbow disability and service.  The VA treatment records in 2001 do not provide an opinion regarding the etiology of the Veteran's right elbow disability.  The VA examiner, however, found that the right elbow disability was not related to an incident in service based on the complaints and lack of treatment in the service treatment records.  As such, there is no competent medical evidence of a nexus between the  right elbow disability and service.  Without competent medical evidence linking the Veteran's disability to service, service connection is not warranted.

Besides the VA examination, the only evidence of a nexus between the current disability and service is the Veteran's own statements.  Moreover, the evidence of record shows that the left elbow was treated in service after the fall from the APC, not the right elbow as the Veteran asserts.  While lay statements could constitute competent nexus evidence, in the instant case, the Board finds that the question regarding the potential relationship between the Veteran's symptoms in service and the current diagnosis to be complex in nature.  See Davidson and Woehlaert, supra.  As such, the Board finds the Veteran's statements regarding a nexus between his current right elbow disability and the incident in service to be of little probative value as he is not competent to opine on such a complex medical question.  The question of medical causation of the Veteran's right elbow disability must be answered by those with specialized medical knowledge, training, or experience.  See Jones, supra.  

In summary, the Board has considered the evidence of record, the Veteran's statements and afforded the benefit of the doubt to the Veteran.  The evidence, however, does not show a chronic right elbow disability in service, continuity of symptomatology or a nexus between the current disability and service.  As such, the Board finds that the evidence of record preponderates against the Veteran's claim for service connection.  Therefore, service connection for a right elbow disability is denied.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a left knee disability to include arthritis is denied.  

Service connection for a right elbow disability to include arthritis is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


